                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

 KAIAN BRANDON,                                   No. 2:14-CV-2883-TLN-DMC-P

                Plaintiff,                        ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
        v.                                        KAIAN BRANDON, CDCR # AE-0690

 L. WILLIAMS, et al.,                             DATE: July 12, 2019
                                                  TIME: 8:30 a.m.
                Defendants.                       LOCATION: California State Prison,
                                                  Corcoran

        Inmate Kaian Brandon, CDCR # AE-0690, a necessary and material witness on his own
behalf in proceedings in a settlement conference on July 12, 2019, is confined at Calipatria State
Prison (CAL), in the custody of the Warden. In order to secure this inmate’s attendance, it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate at California State Prison, Corcoran, 4001 King Avenue, Corcoran, CA 93212,
on July 12, 2019, at 8:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CAL, P. O. Box 5002, Calipatria, CA 92233:

        WE COMMAND you to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of the proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


Dated: May 15, 2019
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
